             Case 4:16-cv-06232-JSW Document 162 Filed 10/09/18 Page 1 of 2



 1    Eric H. Gibbs (SBN 178658)                          Robert T. Eglet (pro hac vice)
      Dylan Hughes (SBN 209113)                           Robert M. Adams (pro hac vice)
 2    David Stein (SBN 257465)                            Erica D. Entsminger (pro hac vice)
 3    Aaron Blumenthal (SBN 310605)                       Artemus W. Ham (pro hac vice)
      GIBBS LAW GROUP LLP                                 EGLET PRINCE
 4    505 14th Street, Suite 1110                         400 South Seventh Street, Suite 400
      Oakland, CA 94612                                   Las Vegas, NV 89101
 5    Telephone: (510) 350-9700                           Telephone: (702) 450-5400
      Facsimile: (510) 350-9701                           Facsimile: (702) 450-5451
 6
      ehg@classlawgroup.com                               eservice@egletlaw.com
 7    dsh@classlawgroup.com
      ab@classlawgroup.com
 8
          Andrew N. Friedman (pro hac vice)
 9        Geoffrey Graber (SBN 211547)
          Eric Kafka (pro hac vice)
10
          COHEN MILSTEIN SELLERS & TOLL PLLC
11        1100 New York Ave. NW, Fifth Floor
          Washington, DC 20005
12        Telephone: (202) 408-4600
          Facsimile: (202) 408-4699
13        afriedman@cohenmilstein.com
          ggraber@cohenmilstein.com
14
          ekafka@cohenmilstein.com
15        Counsel for Plaintiffs and Proposed Class
16

17                             UNITED STATES DISTRICT COURT FOR THE
                                 NORTHERN DISTRICT OF CALIFORNIA
18                                       OAKLAND DIVISION
19
   LLE ONE, LLC, d/b/a Crowd Siren and d/b/a              Case Nos.: 4:16-cv-06232-JSW
20 Social Media Models, and JONATHAN
   MURDOUGH, on behalf of themselves and all              [PROPOSED] ORDER GRANTING
21 others similarly situated,                             PLAINTIFFS’ ADMINISTRATIVE
                                                          MOTIONS TO PROVISIONALLY FILE
22                                                        UNDER SEAL
                               Plaintiffs,
23
     v.
24
     FACEBOOK, INC.,
25
                               Defendant.
26
27

28


                                             Case No.: 4:16-cv-06232-JSW
          Case 4:16-cv-06232-JSW Document 162 Filed 10/09/18 Page 2 of 2



 1                                          [PROPOSED] ORDER
 2            The administrative motion to provisionally file under seal, ECF No. 153, and the corrected
 3   administrative motion to provisionally file under seal, ECF No. 156, having been considered, and
 4   good cause appearing, are hereby GRANTED. The redacted portions of those filings shall remain
 5   provisionally under seal, pending a resolution of whether the underlying material should be
 6   permanently sealed. See generally ECF No. 144.
 7

 8            IT IS SO ORDERED.
 9

10    Date:       October 9, 2018

11                                                      JEFFREY S. WHITE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       1
                                         Case No.: 4:16-cv-06232-JSW
